PER CURIAM.
This cause came on for hearing on appeal under section 24b of the Acts of Congress relating to bankruptcy, 11 U.S.C.A. § 47(b).
It appears that a restraining order previously issued by the lower court was dissolved January 3, 1938, by reason whereof appellant Louis Zieger is now able to proceed with a certain mechanic’s lien foreclosure sale, which the lower court had previously restrained. The questions on this appeal are therefore moot. For the protection of all parties in interest, it is ordered that this cause be discontinued on the docket but subject to be reinstated.